Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest, in response to determining that a packet is encrypted according to a security level threshold, transmitting a payload ID and header of the packet from a first network device to a second network device through an encrypted tunnel, transmitting the payload of the packet from the first network device to the second network device through an unencrypted tunnel, and combining, at the second network device, the header that is transmitted to the second network device through the encrypted tunnel and the payload data that is transmitted through the unencrypted tunnel, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Hsu et al (US 9,130,992), which teaches encrypted and null-encrypted transmission of packets via a gateway and secure IP tunnel;
(ii) 	US PG Pub Kurmala et al (US 2016/0315920), which discloses transmitting packets via full-encryption and header-only encryption tunnels to prevent redundant encryption of packet data based on whether packet data has already been encrypted; and
(iii) 	NPL document "GRE Tunneling over IPSec" – Cisco Systems, 11/2006.

.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210105